
	
		IB
		Union Calendar No. 368
		112th CONGRESS
		2d Session
		H. R. 901
		[Report No. 112–224, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 3, 2011
			Mr. Daniel E. Lungren of
			 California (for himself, Mr. King of New
			 York, Mr. Rogers of
			 Alabama, Mr. McCaul,
			 Mr. Long, Mr. Marino, Mr.
			 Walberg, and Mr. Walsh of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			September 26, 2011
			Reported from the Committee on
			 Homeland Security with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			September 26, 2011
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than November 11, 2011
		
		
			November 11, 2011
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than January 6, 2012
		
		
			January 6, 2012
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than January 20, 2012
		
		
			January 20, 2012
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than March 1, 2012
		
		
			March 1, 2012
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than March 9, 2012
		
		
			March 9, 2012
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than June 8, 2012
		
		
			June 8, 2012
			Additional sponsors: Mrs.
			 Miller of Michigan and Mr. Duncan of
			 South Carolina
		
		
			June 8, 2012
			The Committee on
			 Energy and Commerce discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on March 3, 2011
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to codify the requirement that the Secretary of Homeland Security maintain
		  chemical facility anti-terrorism security
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Chemical Facility Anti-Terrorism
			 Security Authorization Act of 2011.
		2.Chemical facility
			 anti-terrorism security regulations
			(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by adding at the end the following new title:
				
					XXICHEMICAL FACILITY
				ANTI-TERRORISM SECURITY REGULATIONS
						2101.Chemical facility
				anti-terrorism security regulations
							(a)In
				generalThe Secretary shall maintain, and revise as necessary,
				regulations to protect chemical facilities against terrorism and potential
				terrorist attacks. Such regulations shall include—
								(1)risk-based performance
				standards for chemical facility security;
								(2)requirements for chemical
				facility security vulnerability assessments; and
								(3)requirements for the
				development and implementation of chemical facility site security plans.
								(b)Facilities
				regulatedThe regulations required by subsection (a) shall apply
				to any chemical facility that the Secretary determines presents a high level of
				security risk with respect to acts of terrorism, except that the Secretary may
				not apply such regulations to any of the following:
								(1)Any facility owned or
				operated by the Department of Defense.
								(2)Any facility owned or
				operated by the Department of Energy.
								(3)Any facility subject to
				regulation by the Nuclear Regulatory Commission.
								(4)Any facility regulated under chapter 701 of
				title 46, United States Code.
								(5)A public water system, as such term is
				defined by section 1401(4) of the Safe Drinking Water Act (42 U.S.C.
				300f(4)).
								(6)A treatment works, as
				such term is defined by section 212(2) of the Federal Water Pollution Control
				Act (33 U.S.C. 1292(2)).
								(c)Security
				measuresThe regulations required by subsection (a) shall provide
				that each such facility, in developing and implementing site security plans, be
				permitted to select layered security measures that, in combination,
				appropriately address the vulnerability assessment and the risk-based
				performance standards for security for the facility.
							(d)Review
								(1)In
				generalThe Secretary shall review and approve or disapprove each
				vulnerability assessment and site security plan required under this title or by
				the regulations required by subsection (a).
								(2)Standards for
				disapprovalThe Secretary may not disapprove such a site security
				plan based on the presence or absence of a particular security measure, but the
				Secretary may disapprove such a site security plan if the plan fails to satisfy
				the risk-based performance standards established by the Secretary.
								(3)Deadline for
				notificationBeginning after
				the Secretary publishes final regulations to implement this section, not later
				than 180 days, to the greatest extent practicable, after the date on which the
				Secretary receives a security vulnerability assessment or site security plan
				under this title, the Secretary shall review and approve or disapprove such
				assessment or plan and notify the covered chemical facility of such approval or
				disapproval.
								(4)Notification of
				disapprovalIf the Secretary disapproves the security
				vulnerability assessment or site security plan submitted by a covered chemical
				facility under this title or the implementation of a site security plan by such
				a chemical facility, the Secretary shall provide the owner or operator of the
				covered chemical facility a written notification of the disapproval not later
				than 14 days after the date on which the Secretary disapproves such assessment
				or plan, that—
									(A)includes a clear
				explanation of deficiencies in the assessment, plan, or implementation of the
				plan; and
									(B)requires the owner or
				operator of the covered chemical facility to revise the assessment or plan to
				address any deficiencies and, by such date as the Secretary determines is
				appropriate, to submit to the Secretary the revised assessment or plan.
									(5)ReportingThe Secretary shall submit to the Committee
				on Homeland Security of the House of Representatives and the Committee on
				Homeland Security and Government Affairs of the Senate, on an annual basis,
				information on the number of instances during the year covered by the report
				where the Secretary determined that the 180 day notification requirement under
				paragraph (3) was impracticable.
								(e)Alternative security
				programsThe Secretary may approve any alternative security
				program established by a private sector entity or Federal, State, or local
				authority, or under another applicable law, if the Secretary determines that
				the requirements of such program meets the requirements of this title and any
				regulations issued or maintained pursuant to this title.
							(f)Security background
				checksIn any personnel
				surety regulation issued by the Secretary pursuant to subsection (a), the
				Secretary shall include provisions on how an owner or operator of a covered
				chemical facility can meet, in whole or in part, the requirements set forth in
				such regulations by submitting—
								(1)information on an
				employee or individual holding a valid transportation security card issued
				under section 70105 of title 46, United States Code;
								(2)an alternate security
				background check conducted by a private sector entity, including the owner and
				operator of a covered chemical facility and a non-profit personnel surety
				accrediting organization; and
								(3)an alternate security
				background check conducted under another applicable law.
								(g)Technical assistance to
				small businessesThe
				Secretary shall provide technical assistance to any owner or operator of a
				covered chemical facility who requests such assistance to prepare a security
				vulnerability assessment or site security plan required under this title or by
				the regulations required by subsection (a), if the covered chemical facility is
				a small business concern, under the meaning given that term in section 3 of the
				Small Business Act (15 U.S.C. 632).
							2102.Information
				protection
							(a)In
				generalNotwithstanding any
				other provision of law, information developed pursuant to this title, or
				pursuant to the regulations required by section 2101(a), including
				vulnerability assessments, site security plans, and other security related
				information, records, and documents shall be given protections from public
				disclosure consistent with similar information developed by chemical facilities
				subject to regulation under section 70103 of title 46, United States
				Code.
							(b)Sharing of
				information
								(1)State and local
				governmentsThis section does not prohibit the sharing of such
				information, as the Secretary determines appropriate, with State and local
				government officials possessing the appropriate security clearances, including
				emergency response providers, for the purpose of carrying out this title, as
				long as such information may not be disclosed pursuant to any State or local
				law.
								(2)CongressNothing
				in this title shall permit or authorize the withholding of information from
				Congress or any committee or subcommittee thereof.
								(c)Administrative and
				judicial proceedingsIn any
				proceeding to enforce this title, vulnerability assessments, site security
				plans, and other information submitted to or obtained by the Secretary under
				this title, and related vulnerability or security information, shall be treated
				as if the information were classified material.
							2103.Enforcement
							(a)In
				generalThe Secretary shall audit and inspect chemical facilities
				subject to regulation under this title for the purposes of determining
				compliance with this title and the regulations required by section
				2101(a).
							(b)Orders for
				complianceIf the Secretary determines that a chemical facility
				is not in compliance with this title or the regulations required by section
				2101(a), the Secretary shall provide the owner or operator of the facility with
				written notification (including a clear explanation of deficiencies in the
				vulnerability assessment and site security plan) and an opportunity for
				consultation, and issue an order to comply by such date as the Secretary
				determines to be appropriate under the circumstances.
							(c)Civil
				penaltiesAny person who violates an order issued under this
				title shall be liable for a civil penalty under section 70119(a) of title 46,
				United States Code.
							(d)Order To cease
				operationIf the owner or operator of a chemical facility subject
				to regulation under this title continues to be in noncompliance, the Secretary
				may issue an order for the facility to cease operation until the owner or
				operator complies with the order.
							(e)ExceptionNothing
				in this title confers upon any person except the Secretary a right of action
				against an owner or operator of a chemical facility to enforce any provision of
				this title.
							2104.Jobs
				impactNot later than one year
				after the date of the enactment of this title, and annually thereafter, the
				Secretary shall submit to the Committee on Homeland Security of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate a report that, at a minimum, includes—
							(1)an estimate of the
				potential jobs created or lost within the private sector as a result of the
				regulations required under section 2101 of this title; and
							(2)information on feedback
				received from owners and operators of covered chemical facilities about how the
				regulations required under section 2101 of this title could be revised to spur
				potential job creation or stem job losses.
							2105.ScopeNothing in this title shall be construed to
				supersede, amend, alter, or affect any Federal law that regulates the
				manufacture, distribution in commerce, use, sale, other treatment, or disposal
				of chemical substances or mixtures.
						2106.PreemptionThis title shall not preclude or deny any
				right of any State or political subdivision thereof to adopt or enforce any
				regulation, requirement, or standard of performance with respect to chemical
				facility security that is more stringent than a regulation, requirement, or
				standard of performance required under this title, or otherwise impair any
				right or jurisdiction of any State with respect to chemical facilities within
				that State, unless there is an actual conflict between this title and the law
				of that State.
						2107.TerminationThe authority provided by this title shall
				terminate on September 30, 2018.
						2108.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this title
				$89,928,000 for each of fiscal years 2012 through
				2018.
						.
			(b)Table of
			 ContentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following new items:
				
					
						Title XXI—CHEMICAL FACILITY ANTI-TERRORISM
				SECURITY REGULATIONS
						Sec. 2101. Chemical facility anti-terrorism
				security regulations.
						Sec. 2102. Information protection.
						Sec. 2103. Enforcement.
						Sec. 2104. Jobs Impact.
						Sec. 2105. Scope.
						Sec. 2106. Preemption.
						Sec. 2107. Termination.
						Sec. 2108. Authorization of
				appropriations.
					
					.
			3.Conforming
			 repeal
			(a)RepealThe
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295)
			 is amended by striking section 550.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			4.HarmonizationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the extent to which the security requirements under title XXI of the Homeland
			 Security Act of 2002, as added by this Act, have been harmonized with the
			 security requirements for facilities regulated under chapter 701 of title 46,
			 United States Code.
		
	
		June 8, 2012
		The Committee on Energy
		  and Commerce discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
